Citation Nr: 0944663	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-38 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for nephrolithiasis as 
secondary to service-connected PTSD.

3.  Entitlement to service connection for coronary artery 
disease/heart arrhythmia as secondary to service-connected 
PTSD.

4.  Entitlement to service connection for headaches as 
secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Huntington, West Virginia, that continued the Veteran's 50 
percent rating.  An April 2004 rating decision granted 
service connection for PTSD and assigned an initial 
evaluation of 50 percent, effective December 2002.  Although 
the RO received the Veteran's claim for an increase in June 
2004, the Veteran's informal claim (VA Form 21-4138) did not 
reference or dispute the April 2004 rating decision in any 
way.  As a result, the Board has styled the issue as it 
appears on the cover sheet.

The issues of entitlement to service connection for 
nephrolithiasis, coronary artery disease/heart arrhythmia, 
and headaches, all as secondary to PTSD, are addressed in the 
REMAND portion of the document below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The Board has received additional evidence for which the 
Veteran, through his representative, waived initial RO review 
and consideration.  In light of the waiver, the Board may 
properly consider the evidence in this decision without the 
necessity for a remand.  See 38 C.F.R. § 20.1304 (2009).


FINDING OF FACT

The Veteran's PTSD has not manifested with occupational and 
social impairment that reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships, during this rating period.


CONCLUSION OF LAW

The requirements for an evaluation higher than 50 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
December 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  A March 2006 letter 
provided adequate notice of how disability ratings and 
effective dates are assigned.  Further, following issuance of 
the March 2006 letter, the claim was reviewed on a de novo 
basis, as shown in the statement of the case.  The November 
2006 statement of the case provided notice of the rating 
criteria governing posttraumatic stress disorder.  Thus, any 
timing-of-notice error was cured and rendered harmless.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

The Board also finds the Veteran was not prejudiced by the 
content deficiency of the December 2004 letter, as he was 
provided a meaningful opportunity to participate in the 
adjudication of his claim throughout the process.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Thus, any 
error was rendered harmless.  See Shineski v. Sanders, ___ 
U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
See 38 C.F.R. § 3.159(c).  The Veteran's representative 
suggests a remand is in order for another VA examination, but 
the Board rejects the suggestion.  While the representative 
is correct that the last VA examination was December 2004, 
the Veteran notes in his substantive appeal that he stopped 
receiving treatment from VA facilities.  As a result, the 
reports of the Veteran's private mental health providers are 
of record and are current as of the time the appeal was 
certified to the Board.

While the Veteran may not have received full notice prior to 
the initial decision, as found above, after notice was 
provided, he was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the appellant's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based,  38 C.F.R. § 4.126(a), (b), and 
applicable rating criteria are applied via an overall 
assessment of the claimant's disability picture.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

The Veteran's history was noted in the Introduction.  As 
noted there, the April 2005 rating decision continued the 50 
percent rating assigned in 2004.

The applicable rating criteria provide that PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.  Id.

In June 2004, Catherine Seangio, M.D., opined that the 
Veteran's PTSD precluded employment.

In a September 2004 statement, the Veteran chronicled his 
post-service struggle with his PTSD symptoms.  He noted his 
primary symptoms as constant sleep disturbance, nightmares, 
irritability, depression, and feelings of hopelessness.  He 
reported struggling with suicidal thoughts since service 
separation.  He reported disliking crowds and avoiding them, 
and tending to avoid social interaction, such as family 
reunions.  His wife and two friends provided statements that 
describe the symptoms they had observed in the Veteran, to 
include irritability, anger, depression, and avoidance of 
social activity.  His wife noted that, as a rule, they did 
not socialize because the appellant was nervous and 
uncomfortable in a crowd.  She reported that occasionally she 
could talk him into going out for dinner, but he would only 
go to an establishment where he could sit with his back 
against a wall.  She also noted the Veteran started projects 
that seemed of real interest to him, but then he lost 
interest and never finished them.

The December 2004 VA examination report notes the examiner 
conducted a review of the claims file.  The report and the 
claims file, notes that the examiner had a fairly extensive 
history of treating Veteran.  The Veteran reported he was 
extremely depressed and anxious, and that if it were not for 
his wife, he would not be there.  There was no history of 
hospitalization for psychiatric treatment, though he had 
received inpatient treatment for his nonservice-connected 
heart disorder-to include by-pass surgery.  The examiner 
noted the Veteran's extensive physical problems, and that he 
was no longer able to work because of those physical 
disabilities.  The Veteran's current medication was noted as 
Zoloft and Oxazepam.  The Veteran's first marriage ended in 
divorce.  He had been married to his current wife for nine 
years, and had two adult children from his prior marriage.

In addition to depression, anxiety, agitation, and 
nightmares, the Veteran reported he and his wife could not 
sleep in the same bed because of his restlessness.  His bad 
dreams reportedly involved people shooting at him and chasing 
him.  He noted that he was having a hard time coping, his 
sense of hopelessness triggered anger, and he could not 
concentrate.  

Mental status examination revealed the Veteran as neat, tidy, 
and cooperative.  He spoke clearly, audibly, and rationally.  
His mood exhibited anger, paranoia, and depression; and, the 
examiner noted poor concentration and survivor's guilt.  
Insight, judgment, and problem solving appeared fair.  The 
examiner noted the Veteran had no particular hobbies and no 
history of alcohol or drug abuse, and that the Veteran was 
able to take care of his personal chores.  His wife noted 
that the appellant no longer hunted or fished as he did in 
his younger years.  At the time of the examination, the 
Veteran was attending weekly counseling sessions at a Vet 
Center.  The examiner noted the Veteran's symptoms were 
increased as compared to the last time he saw him.  He 
assessed the Veteran's PTSD as severe to markedly severe, and 
assigned a global assessment of functioning score of 52.

The global assessment of functioning score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
DSM-IV.  A score of 52 is at near the low end of the range, 
51 - 60, and is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks ); 
or, moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

As is readily apparent, while the examiner noted the Veteran 
had deteriorated since his last examination of him, the 
global assessment of functioning score assigned does not 
indicate a rating higher than 50 percent is met or more 
nearly approximated.  More importantly, the findings at the 
examination did not include such severe symptomatology such 
as suicidal or homicidal ideation, spatial disorientation, 
impaired impulse control, or the like, that are required for 
a 70 percent rating.  The Board notes the Veteran's 
assertions of chronic suicidal ideation and that, while 
denying suicidal ideation at the examinations, he had in fact 
experienced it continually.  The Board opts to accord greater 
credibility to the examination report and the findings of the 
examiner at the examination.  Indeed, the outpatient records 
on this point are consistent with the appellant's denial of 
suicidal ideation.

In light of these factors, the assigned 50 percent rating 
adequately and reasonably addresses his chronic sleep 
disturbance, depression, anxiety, tendency to isolate himself 
from most social outlets, and other chronic symptoms.  As 
concerns the Veteran's near-continuous depression, the 
evidence of record does not show that symptom has deprived 
him of his ability to function independently.

The same examiner, Dr. H, who conducted the December 2004 
examination, noted in March 2005 that the Veteran's 
nightmares were significantly improved on medication and his 
marital relationship was doing fairly well.  Dr. H also noted 
the absence of suicidal or homicidal ideation.  He noted in a 
November 2005 report that the Veteran was guarded, 
suspicious, paranoid, and having panic attacks.  He 
considered the Veteran's other chronic symptoms of 
significant sleep difficulties, frequent nightmares, and his 
preference not to be around people.  Dr. H did not state the 
frequency or duration of the panic attacks, nor did he assign 
a global assessment of functioning score, but he noted the 
Veteran's medications were helpful.  Dr. H. diagnosed PTSD 
and associated major depression with paranoid ideation.  The 
Board notes, however, that Dr. H did not note any 
hallucination or suicidal or homicidal ideation.  He also 
suggested a full PTSD evaluation.

VA outpatient treatment records dated roughly monthly between 
March 2004 and November 2005 consistently show no suicidal or 
homicidal ideation.  The Veteran was noted to suffer from 
symptoms of anger, depression, anxiety, and difficulty 
dealing with stress.

In October 2005, Dr. H. wrote that the Veteran was suffering 
from nightmares and survival guilt.  He was described as 
angry, guarded, distrustful, suspicious, paranoid, and 
despondent.  The appellant stated that he suffered from panic 
attacks and problems sleeping.  He was diagnosed with PTSD, 
and associated moderate to moderately severe major depression 
with paranoid ideation.   

In January 2006 the Veteran was evaluated by a private 
psychiatrist, Dr. W.  His report notes the Veteran's 
psychiatric history, including his treatment by Dr. H and a 
15-20-year history of PTSD diagnosis and treatment.  Dr. W 
noted the Veteran's current signs and symptoms to include 
depression with crying spells, a sharp drop in energy and 
stamina, and an initial and terminal sleep disorder.  He 
reported checking the perimeter pretty much on and off all 
night.  The Veteran reported what sounded to Dr. W as feeling 
hopeless, helpless, worthless, and useless, most of the time.  
He reported problems with concentration, memory, and lack of 
interest, as well as fleeting suicidal thoughts and 
progressive anhedonia.  The Veteran noted he was easily 
angered, anxious, easily aggravated and agitated, and 
extremely isolative.

Dr. W's mental status examination noted the Veteran as 
significantly depressed, anxious, and with a blunted affect.  
He was oriented in all spheres, alert, cooperative, fluent, 
and articulate.  Remote and recent memory, as well as insight 
and judgment were intact.  The Veteran did not exhibit any 
bizarre signs or symptoms, such as hallucinations, 
obsessions, compulsions, or delusions, etc.  He was able to 
do serial 3s but had trouble with serial 7s.  Digital span 
was normal, with 6 forward and 3 backwards.  Proverbs were 
abstracted appropriately.  Dr. W's assessment was that the 
Veteran had severe PTSD that was progressively deteriorating 
with aging.  He assigned a global assessment of functioning 
score of 39 and opined the Veteran should not be rated at 
less than 70 percent.

A global assessment of functioning score of 39 is near the 
top end of the range, 31 - 40, and is indicative of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant ); or, major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A global assessment of functioning score is not, however, the 
sole arbiter, but merely one factor in determining what is an 
appropriate rating.  See VAOPGCPREC No. 10-95 (March 31, 
1995) (cited at 60 Fed. Reg. 43,186 (1995)).  Indeed, Dr. W's 
mental status examination findings do not correlate with a 
global assessment of functioning score of 39.  Dr. W noted no 
psychotic symptomatology.  Although the Veteran reported 
fleeting suicidal thoughts, Dr. W did not make a medical 
finding of that symptom.  He found no impairment in the 
Veteran's speech or thought process.  The bottom line is 
that, while the impact of the Veteran's PTSD is significant 
and real, his symptoms do not meet or approximate a 70 
percent rating.  Dr. H noted in March 2006 that the Veteran's 
depression was improved.  There had been past exacerbations 
secondary to illness and death in the Veteran's family.

The probative evidence of record shows the strain on the 
Veteran's marriage due to his PTSD symptoms, but he and his 
wife still maintain a viable marital relationship.  Further, 
outpatient records note he enjoyed his grandchild.  This 
indicates the Veteran's capacity for forming and maintaining 
personal relationships-though impaired, is not completely 
absent, which is also the status of his employability.  It is 
further notable that the appellant's outpatient records are 
amazingly consistent for his specific  denial of both 
homicidal and suicidal ideation.  

The medical evidence notes the Veteran's history of on-the-
job interpersonal conflict due to his PTSD, but the evidence 
does not show the impact to have met or approximated the 70 
percent level.  The Veteran was employed full time until his 
physical disabilities took their toll.  In addition to a 
heart disorder, the Board notes a September 2008 pathology 
report to the effect the Veteran has end stage coal worker's 
pneumoconiosis with anthrasilicotic nodules of the right lung 
secondary to his former occupation as a coal miner.  The 
reports of Raleigh Psychiatric Services, and a social worker 
note the Veteran's PTSD, but they do not note symptomatology 
which meet or approximate a 70 percent rating.  Instead, 
their reports primarily address their opinion of the impact 
of the Veteran's PTSD on his physical illnesses.

In light of these factors, the Board finds the Veteran's PTSD 
alone more nearly approximates a 50 percent rating and has 
approximated that rating throughout this rating period.  
38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9411.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an evaluation higher than 50 percent for PTSD 
is denied.


REMAND

A February 2007 rating decision denied entitlement to service 
connection for nephrolithiasis, coronary artery disease, and 
headaches, each claimed as secondary to posttraumatic stress 
disorder.  The Veteran filed a timely notice of disagreement 
with this decision, which was received by the RO in March 
2007.  In such cases, the appellate process has commenced and 
the appellant is entitled to a statement of the case on the 
issue.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon 
v. West, 12 Vet. App. 238 (1999).  Thus, the issues of 
entitlement to service connection for nephrolithiasis, 
coronary artery disease, and headaches, secondary to the 
Veteran's PTSD, must be remanded for additional action.

Accordingly, the case is REMANDED for the following action:

Prior to issuing a statement of the case, 
the AMC/RO must first determine whether 
there is a VA wide stay on the question 
of entitlement to service connection for 
coronary artery disease in light of the 
appellant's service in Vietnam, and the 
October 2009 announcement by the 
Secretary of VA that VA will issue 
proposed regulations concerning 
entitlement to presumptive service 
connection for ischemic heart disease 
secondary to Agent Orange/herbicide 
exposure.  Thereafter, the AMC/RO shall 
issue a statement of the case with regard 
to claims of entitlement to service 
connection for nephrolithiasis, coronary 
artery disease, and headaches, secondary 
to PTSD.  If, and only if, the Veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issues should this claim be returned to 
the Board.  38 U.S.C.A. § 7104 (West 
2002).  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


